SWANSON, J.,
specially concurring.
I concur with the decision by the majority but wish to emphasize this case has been resolved on an issue of procedure, not power. This case does not serve as precedent to limit or curtail the power of the Attorney General. It is a well-settled principle of common law — a principle embodied by- statutes — that the Attorney General has broad authority to represent the people of Florida. Nonetheless, the Attorney General has to follow the procedural rules; something she failed to do here.
The dismissal of this appeal prevents us from reaching the merits of this case. Accordingly, this case also does not serve as precedent to define legislative power.